                 Case 2:19-cr-00214-RSL Document 47 Filed 01/22/21 Page 1 of 2




 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                                  Case No. CR19-214RSL

10                            Plaintiff,                          ORDER GRANTING
11                       v.                                       STIPULATED MOTION TO
                                                                  CONTINUE TRIAL DATE
12     LEWIS K. JAMES,                                            AND PRE-TRIAL MOTIONS
13                            Defendant.                          DUE DATE

14
15          This matter comes before the Court on the parties’ “Stipulation to Continue Trial Date
16 and Pre-trial Motions Due Date.” Dkt. # 43. Having considered the facts set forth in the motion,
17 and defendant’s knowing and voluntary waiver, the Court finds as follows:
18          1.      The Court adopts the facts set forth in the stipulated motion. Dkt. # 43.
19 Considering the recommendations made by the Centers for Disease Control and Prevention
20 (“CDC”) and Public Health for Seattle and King County regarding social distancing measures
21 and restrictions required to stop the spread of disease, at this time it is not possible to proceed
22 with a jury trial in this case. See W.D. Wash. Gen. Order Nos. 15-20, 18-20.
23          2.      Due to the Court’s reduced ability to obtain an adequate spectrum of jurors, and
24 the impact of the aforementioned public health recommendations on Court operations, the Court
25 finds that a failure to continue the trial date in this case would likely result in a miscarriage of
26 justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i). The Court also specifically finds that the
27 ends of justice served by continuing the trial in this case outweigh the best interest of the public
28
     ORDER GRANTING STIPULATED MOTION
     TO CONTINUE TRIAL DATE - 1
                Case 2:19-cr-00214-RSL Document 47 Filed 01/22/21 Page 2 of 2




 1 and the defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A); see also W.D. Wash. Gen.
 2 Order Nos. 15-20, 18-20.
 3         3.      The Court finds that the additional time requested between February 1, 2021 and
 4 the proposed trial date of August 9, 2021, is a reasonable period of delay.
 5         4.      Defendant has executed a waiver indicating that he has been advised of his right to
 6 a speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
 7 that right and consented to the continuation of his trial to a date up to and including November
 8 1, 2021, Dkt. # 46, which will permit his trial to start on August 9, 2021.
 9         5.      IT IS HEREBY ORDERED that the trial date shall be continued from February 1,
10 2021 to August 9, 2021, and pretrial motions are to be filed no later than June 18, 2021;
11         6.      IT IS FURTHER ORDERED that the period of time from the current trial date of
12 February 1, 2021, up to and including August 9, 2021, shall be excludable time pursuant to the
13 Speedy Trial Act, 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and
14 granting of this motion is excluded for speedy trial purposes pursuant to 18 U.S.C.
15 §§ 3161(h)(1)(D), (h)(7)(A), and (h)(7)(B)(i).
16         DATED this 22nd day of January, 2021.
17
18
19                                                   A
                                                     Robert S. Lasnik
20                                                   United States District Judge
21
22
23
24
25
26
27
28
     ORDER GRANTING STIPULATED MOTION
     TO CONTINUE TRIAL DATE - 2
